DETAILED ACTION
	Claims 1, 8, 16 are amended.
	Claim 17 is cancelled.
	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Applicants arguments and amendments filed 4/13/22 have been fully considered, however they are not persuasive, the reasons set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (US 20160157267) and in further view of Bergquist et al US (20100275086).  

(Currently Amended) Regarding claim 1, Frenne discloses A terminal (Fig. 9) comprising: a controller (Fig. 9) that measures received power of at least one reference signal of a plurality of reference signals (paragraph [0052]: 115. The method comprises receiving 804 a set of downlink beam-specific reference signals, BRS, from the network node 115), and that selects a specific reference signal based on a measurement result (paragraph [0052]: The method also comprises determining 806 a preferred BRS based on the received signal power for each BRS, as well as selecting 808, based on the preferred BRS, a random-access resource to be used for transmitting a random-access attempt to the network node 115); and a transmitter (Fig. 9) that transmits a random access preamble (paragraph [0052]: The method further comprises using 810 the selected random-access resource when transmitting a random-access attempt to the network node 115, whereby the selection of random-access resource indicates to the network node which downlink beam is preferred by the wireless device to be used for downlink transmissions) corresponding to the specific reference signal selected based on the measurement result obtained by the terminal (paragraph [0052]: The method also comprises determining 806 a preferred BRS based on the received signal power for each BRS, as well as selecting 808, based on the preferred BRS, a random-access resource to be used for transmitting a random-access attempt to the network node 115), wherein the reference signals are associated with identification information items, and wherein the identification information items are associated with respective beams by which the reference signals are transmitted (paragraph [0047]: wireless device 110 has detected a beam-specific reference signal (BRS-1-3) from network node 1. Wireless device 110 may then select a PRACH signal to transmit in the uplink so that the network gets information about which BRS is the "best" for the wireless device 110 and thus the network knows which downlink beam to use for subsequent messages such as the random-access channel (RACH) response), and wherein the controller narrows down candidates of beams to monitor based on auxiliary information received from a base station (see Fig. 7, paragraphs [0047]-[0052], the UE determines the preferred beam based on received signal strength in each of the beams from the base station 115a and 115b) and wherein the controller receives a UL grant transmitted from the base station by a beam of a beam ID specified by the random access preamble (see Fig. 8, paragraph [0016] and [0047]-[0059], the preamble is dependent upon the selected beam specific reference signal, hence the random access procedure then proceeds in which at UL grant would be transmitted).  Although Frenne et al teaches the limitations above, they fail to explicitly teach a UL size as further recited in the claim.  Conversely Bergquist teaches such limitations; and wherein the random access preamble includes information on a size of uplink (UL) data (paragraphs [0096]-[0097]: specific bits in the random access preamble in uplink are used to show various data sizes; 6 bits to carry: a 5 bit random ID, and 1 bit to indicate information on size of message 3 or requested resource blocks (FFS) limited by radio conditions. The groups of signatures that are used for indicating the 1 bit information, as well as necessary thresholds are broadcast on system information).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Frenne et al with the use of UL size as taught by Bergquist et al.  The motivation for this would have been improve latency for connections (see paragraph [0009]).  
Regarding claim 2, Frenne discloses wherein the transmitter transmits the random access preamble by using a radio resource associated with the terminal (paragraph [0012]: FIG. 3 is a block diagram illustrating random-access preamble transmission 300. The first message of this procedure is typically transmitted on a special communication resource reserved for random access, a physical random-access channel (PRACH). This channel can for instance be limited in time and/or frequency (as in LTE)).
Regarding claim 3, Frenne discloses wherein the random access preamble is transmitted to a base station as a scheduling request (paragraph [0047]: Wireless device 110 may then select a PRACH signal to transmit in the uplink so that the network gets information about which BRS is the "best" for the wireless device 110 and thus the network knows which downlink beam to use for subsequent messages such as the random-access channel (RACH) response; paragraph [0049]: the PRACH resources consist of a preamble sequence and a time/frequency resource. A PRACH resource can be taken from a subset of the set of all available preambles and/or the wireless device can transmit the preamble in a certain frequency band within the system bandwidth. When the network has detected the preamble transmitted from the wireless device, it knows which downlink beam is the preferred to be used for downlink transmissions such as the following RACH response).
(Currently Amended) Regarding claim 8, Frenne discloses A communication access method to be executed by terminal, the method comprising: measuring received power of at least one reference signal of a plurality of reference signals (paragraph [0052]: 115. The method comprises receiving 804 a set of downlink beam-specific reference signals, BRS, from the network node 115), and selecting a specific reference signal based on a measurement result  (paragraph [0052]: The method also comprises determining 806 a preferred BRS based on the received signal power for each BRS, as well as selecting 808, based on the preferred BRS, a random-access resource to be used for transmitting a random-access attempt to the network node 115); and transmitting a random access preamble  (paragraph [0052]: The method further comprises using 810 the selected random-access resource when transmitting a random-access attempt to the network node 115, whereby the selection of random-access resource indicates to the network node which downlink beam is preferred by the wireless device to be used for downlink transmissions) corresponding to the specific reference signal selected based on the measurement result obtained by the terminal (paragraph [0052]: The method also comprises determining 806 a preferred BRS based on the received signal power for each BRS, as well as selecting 808, based on the preferred BRS, a random-access resource to be used for transmitting a random-access attempt to the network node 115), wherein the reference signals are associated with identification information items, and wherein the identification information items are associated with respective beams by which the reference signals are transmitted (paragraph [0047]: wireless device 110 has detected a beam-specific reference signal (BRS-1-3) from network node 1. Wireless device 110 may then select a PRACH signal to transmit in the uplink so that the network gets information about which BRS is the "best" for the wireless device 110 and thus the network knows which downlink beam to use for subsequent messages such as the random-access channel (RACH) response), and wherein the controller narrows down candidates of beams to monitor based on auxiliary information received from a base station (see Fig. 7, paragraphs [0047]-[0052], the UE determines the preferred beam based on received signal strength in each of the beams from the base station 115a and 115b) and wherein the controller receives a UL grant transmitted from the base station by a beam of a beam ID specified by the random access preamble (see Fig. 8, paragraph [0016] and [0047]-[0059], the preamble is dependent upon the selected beam specific reference signal, hence the random access procedure then proceeds in which at UL grant would be transmitted).   Although Frenne et al teaches the limitations above, they fail to explicitly teach a UL size as further recited in the claim.  Conversely Bergquist teaches such limitations; and wherein the random access preamble includes information on a size of uplink (UL) data (paragraphs [0096]-[0097]: specific bits in the random access preamble in uplink are used to show various data sizes; 6 bits to carry: a 5 bit random ID, and 1 bit to indicate information on size of message 3 or requested resource blocks (FFS) limited by radio conditions. The groups of signatures that are used for indicating the 1 bit information, as well as necessary thresholds are broadcast on system information).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Frenne et al with the use of UL size as taught by Bergquist et al.  The motivation for this would have been improve latency for connections (see paragraph [0009]).  
Regarding claim 10, Frenne discloses wherein the random access preamble is transmitted to a base station as a scheduling request (paragraph [0047]: Wireless device 110 may then select a PRACH signal to transmit in the uplink so that the network gets information about which BRS is the "best" for the wireless device 110 and thus the network knows which downlink beam to use for subsequent messages such as the random-access channel (RACH) response; paragraph [0049]: the PRACH resources consist of a preamble sequence and a time/frequency resource. A PRACH resource can be taken from a subset of the set of all available preambles and/or the wireless device can transmit the preamble in a certain frequency band within the system bandwidth. When the network has detected the preamble transmitted from the wireless device, it knows which downlink beam is the preferred to be used for downlink transmissions such as the following RACH response).
Regarding claim 15, Frenne discloses wherein the terminal receives radio resource allocation information for uplink data transmission after the transmitter transmits the random access preamble (paragraph [0016]: the radio-access network (RAN) acknowledges any preamble it detects by transmitting, from network node 115, a random-access response (MSG2) including an initial grant to be used on the uplink shared channel, a radio network temporary identifier (TC-RNTI), and a time alignment (TA) update. When receiving the response, the wireless device 110 uses the grant to transmit a scheduled transmission message (MSG3) to network node 115).
(Currently Amended) Regarding claim 16, Frenne discloses A system comprising: a terminal (Fig. 9) comprising: a controller (Fig. 9) that measures received power of at least one reference signal of a plurality of reference signals (paragraph [0052]: 115. The method comprises receiving 804 a set of downlink beam-specific reference signals, BRS, from the network node 115), and that selects a specific reference signal based on a measurement result (paragraph [0052]: The method also comprises determining 806 a preferred BRS based on the received signal power for each BRS, as well as selecting 808, based on the preferred BRS, a random-access resource to be used for transmitting a random-access attempt to the network node 115), and that selects a specific reference signal based on a measurement result (paragraph [0052]: The method also comprises determining 806 a preferred BRS based on the received signal power for each BRS, as well as selecting 808, based on the preferred BRS, a random-access resource to be used for transmitting a random-access attempt to the network node 115); and a first transmitter (Fig. 9)that transmits a random access preamble  (paragraph [0052]: The method further comprises using 810 the selected random-access resource when transmitting a random-access attempt to the network node 115, whereby the selection of random-access resource indicates to the network node which downlink beam is preferred by the wireless device to be used for downlink transmissions) corresponding to the specific reference signal selected based on the measurement result obtained by the terminal (paragraph [0052]: The method also comprises determining 806 a preferred BRS based on the received signal power for each BRS, as well as selecting 808, based on the preferred BRS, a random-access resource to be used for transmitting a random-access attempt to the network node 115), wherein the reference signals are associated with identification information items, and wherein the identification information items are associated with respective beams by which the reference signals are transmitted (paragraph [0047]: wireless device 110 has detected a beam-specific reference signal (BRS-1-3) from network node 1. Wireless device 110 may then select a PRACH signal to transmit in the uplink so that the network gets information about which BRS is the "best" for the wireless device 110 and thus the network knows which downlink beam to use for subsequent messages such as the random-access channel (RACH) response), and  a base station (Fig. 10) comprising: a second transmitter (Fig. 10) that transmits the plurality of reference signals (paragraph [0053]: The method comprises transmitting 802 a set of beam-specific reference signals ( BRS)), and a receiver (Fig. 10) that receives the random access preamble corresponding to the specific reference signal (paragraph [0053]: The method also comprises detecting 820 a preamble in a signal received from the wireless device 110, said preamble detection indicating a BRS preferred by said wireless device) selected based on the measurement result obtained by the terminal  (paragraph [0052]: The method also comprises determining 806 a preferred BRS based on the received signal power for each BRS, as well as selecting 808, based on the preferred BRS, a random-access resource to be used for transmitting a random-access attempt to the network node 115), and wherein the controller narrows down candidates of beams to monitor based on auxiliary information received from a base station (see Fig. 7, paragraphs [0047]-[0052], the UE determines the preferred beam based on received signal strength in each of the beams from the base station 115a and 115b) and wherein the controller receives a UL grant transmitted from the base station by a beam of a beam ID specified by the random access preamble (see Fig. 8, paragraph [0016] and [0047]-[0059], the preamble is dependent upon the selected beam specific reference signal, hence the random access procedure then proceeds in which at UL grant would be transmitted).   Although Frenne et al teaches the limitations above, they fail to explicitly teach a UL size as further recited in the claim.  Conversely Bergquist teaches such limitations;  and wherein the random access preamble includes information on a size of uplink (UL) data (paragraphs [0096]-[0097]: specific bits in the random access preamble in uplink are used to show various data sizes; 6 bits to carry: a 5 bit random ID, and 1 bit to indicate information on size of message 3 or requested resource blocks (FFS) limited by radio conditions. The groups of signatures that are used for indicating the 1 bit information, as well as necessary thresholds are broadcast on system information).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Frenne et al with the use of UL size as taught by Bergquist et al.  The motivation for this would have been improve latency for connections (see paragraph [0009]).  

Remarks
	The Applicant argues:
		The prior arts of record fail to teach or render obvious “wherein the controller receives a UL grant transmitted from the base station by a beam of a beam ID specified by the random access preamble”.
	In response, the Examiner respectfully submit:
		Frenne does in fact teach this limitation as claimed by the Applicant.  Looking at paragraph [0059], Frenne teaches that the preamble which is transmitted is dependent upon the preferred BRS (beam specific reference signals), hence it would have a beam of ID of the preferred within the preamble so the preferred beam is used.  The preferred BRS is used to transmit UL grant information as described in paragraph [0016] and in more detail in paragraph [0047]-[0059]).  Therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478